Citation Nr: 1646040	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-23 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss, and, if so, whether service connection is warranted. 

2. Entitlement to an initial rating in excess of 50 percent for major depressive disorder (depression). 

3. Entitlement to an initial rating in excess of 30 percent from September 11, 2006 to April 15, 2012 and in excess of 60 percent from April 16, 2012 to the present for coronary artery disease, status post coronary artery bypass graft (CAD). 

4. Entitlement to an initial rating in excess of 20 percent for diabetes mellitus from September 11, 2006 to the present.  

5. Entitlement to an initial rating in excess of 10 percent from December 28, 2006 to April 29, 2013 and in excess of 20 percent from April 30, 2013 to the present for diabetic peripheral neuropathy of the ulnar nerve in the left upper extremity.  


6. Entitlement to an initial rating in excess of 10 percent from December 28, 2006 to April 29, 2013 and in excess of 30 percent from April 30, 2013 to the present for diabetic peripheral neuropathy of the ulnar nerve in the right upper extremity. 

7. Entitlement to an initial rating in excess 10 percent from December 28, 2006 to July 6, 2011 and 20 percent from July 7, 2011 to the present for neuropathy of the left lower extremity.   

8. Entitlement to an initial rating in excess 10 percent from December 28, 2006 to July 6, 2011 and 20 percent from July 7, 2011 to the present for neuropathy of the right lower extremity. 

9. Entitlement to a compensable rating prior to November 4, 2008 and a rating in excess of 10 percent from November 5, 2008 to the present for status post-surgical excision of a lipoma with residual scar and hypersensitivity (lipoma scar).  

10. Entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU).

11. Entitlement to an earlier effective date for the grant of basic eligibility to Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent
	National Veterans Disability Advocates


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1964. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2009, December 2009, July 2012, November 2012, and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In the memorandum attached to the Veteran's April 2015 VA Form 9, his representative indicated that he was appealing the initial ratings for the left and right lower extremity neuropathy and depression.  Two separate Statements of the Case were provided on these issues in February 2015.  Only the left and right lower extremity neuropathy claims were certified to the Board.  However, as the Veteran timely appealed his claim for a higher initial rating for depression, the Board will take jurisdiction over this claim. 

The RO granted TDIU in a May 2014 rating decision.  In a July 2016 rating decision, the RO denied the claims for an earlier effective date for the award of TDIU and DEA.  A review of the record shows that the Veteran has not been furnished a Statement of the Case (SOC) in response to his August 2016 notice of disagreement for the issues of an earlier effective date for a TDIU and DEA eligibility.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board notes that the Veteran's claims for a higher initial rating and earlier effective date for diabetic nephropathy were certified to the Board in September 2016.  The Veteran, however, requested a hearing before the Board in his August 2016 VA Form 9, which has yet to be held.  He was notified in September and November 2016 that he has been placed on the list for a Board hearing.  Thus, these issues are not before the Board at this time.  Since these are the only two issues for which there is a pending request for a Board hearing, the Board can proceed to consider the rest of his claims.  The Veteran had previously been scheduled for a Board hearing in February 2016 in connection with his pending appeals; however, his representative cancelled that hearing and requested additional time to submit evidence.  See correspondence received January 23, 2016.  The representative subsequently submitted requests for extensions of time to submit evidence, with his last request in May 2016 for 60 days.  Although it does not appear that the Board responded in writing to these requests, the representative was, in effect, granted all the additional time he asked for prior to the Board considering the Veteran's appeal.


FINDINGS OF FACT

1. The Veteran filed a claim for bilateral hearing loss in September 1984, and the Board denied this claim in August 1985. 

2. The Veteran has since filed new and material evidence to reopen his claim for service connection for bilateral hearing loss. 

3. The Veteran's left ear hearing loss preexisted service and was aggravated beyond normal progression of the disease by noise exposure in service. 

4. The Veteran's right ear hearing loss was caused by noise exposure in service.  

5. The Veteran's depression is manifested by symptoms of flattened affect, mild memory loss, disturbances of motivation and mood, an inability to establish or maintain social relationships, and suicidal ideation, but not symptoms of panic attacks, intermittently illogical speech, impaired impulse control, suicidal plans or intent, or neglect of hygiene or appearance.

6. From September 11, 2006 to April 15, 2012, the Veteran's CAD was manifested by mild left ventricular hypertrophy, ejection fraction of at least 55 percent, and MET levels of greater than five.  

7. From April 16, 2012 to the present, the Veteran's CAD has been manifested by mild to moderate left ventricular hypertrophy, ejection fraction of at least 55 percent, MET levels of three or greater, and congestive heart failure.  

8. From September 11, 2006 to March 27, 2013, the Veteran's diabetes was controlled by a restricted diet and oral hypoglycemic agent.  Since March 28, 2013, the Veteran's diabetes has been controlled by a restricted diet, regulation of activities, and an oral hypoglycemic agent, caused two separate, noncompensable disabilities, and requires twice-monthly visits to his diabetic care provider. 

9. The Veteran's mild neuropathy of the bilateral upper extremities is manifested by decreased sensation and mild intermittent pain and numbness. 

10. The Veteran's moderate neuropathy of the bilateral lower extremities is manifested by decreased sensation and severe intermittent pain and numbness. 

11. The Veteran's lipoma scar is painful, linear, and superficial.  It is not unstable and does not limit function. 


CONCLUSIONS OF LAW

1. The August 1985 Board decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 20.1104, 20.1105 (2015). 

2. The evidence received since the August 1985 Board decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for left ear hearing loss based on aggravation have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.306 (2015).

4. The criteria for service connection for right hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 3.303, 3.304 (2015).

5. The criteria for an initial rating in excess of 50 percent for depression have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9434 (2015).

6. The criteria for a higher initial rating for CAD have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 7005 (2015). 

7. The criteria for a rating in excess of 20 percent for diabetes were not met from September 11, 2006 to March 27, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 7913 (2015). 

8.  The criteria for a 60 percent rating, and no higher, for diabetes have been met from March 28, 2013 to the present.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 7913 (2015).

9. The criteria for a higher initial rating for diabetic peripheral neuropathy of the ulnar nerve in the left upper extremity have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 8614 (2015).

10. The criteria for a higher initial rating for diabetic peripheral neuropathy of the ulnar nerve in the right upper extremity have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 8614 (2015).

11. The criteria for a higher initial rating for neuropathy of the left lower extremity
have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 8621 (2015).

12. The criteria for a higher initial rating for neuropathy of the right lower extremity
have not been met for any period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 8621 (2015).

13. The criteria for a rating higher than 10 percent for the lipoma scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Codes 7819-7804 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Claim for Service Connection for Bilateral Hearing Loss

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed a claim for service connection for bilateral hearing loss in September 1984.  This claim was denied by the Board in August 1985.  No motion for reconsideration has been granted, and in 1985, there was no mechanism to appeal a Board decision.  A decision by the Board is final, except when a claimant requests that a claim be reopened after an appellate decision and submits appropriate evidence in support of his claim.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 20.1104. 20.1105.

At the time of the August 1985 Board decision, the evidence before VA consisted of the Veteran's service records, a 1972 VA audiological examination, private audiology reports from 1984, and supporting lay statements.  Since that time, additional medical opinions have been received as to whether the Veteran's left and right ear hearing loss are related to service. 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, there is new evidence suggesting that the Veteran has bilateral hearing loss that is related to service.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim of service connection for bilateral hearing loss.  

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

At the time of the service entrance examination, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b). When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

When the veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  See id.

Alternatively, where a disorder is noted on service entrance or a Veteran is otherwise not presumed sound on entrance, 38 U.S.C.A. § 1153 applies.  In such claims, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); Horn, 25 Vet. App. at 235 ("Once the Veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."); see also 38 C.F.R. § 3.306 (b). 

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Left Ear Hearing Loss 

The Veteran contends that his left ear hearing loss is due to his service.  Specifically, he contends that he did not wear hearing protection and he had noise exposure because of his duties as an ammunition handler, deck seaman, and cook.  In a February 2011 VA medical record, the Veteran also stated that his hearing loss was the result of an underwater explosion in service.  The Veteran's service records indicate that he worked with guns as an ammunitions loader and ear plugs were recommended in April 1963.  They also show that he passed several trainings in diving school and was found to be physically-qualified for underwater demolition training in February 1961.  The Board finds the Veteran's statements credible and supported by the record, and noise exposure in service is conceded. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service records show that defective hearing was noted on the Veteran's September 1960 entrance examination.  The entrance audiogram shows that the left ear's pure tone thresholds, in decibels, were: 35 (50) at 500 Hertz; 45 (55) at 1,000 Hertz; 35 (45) at 2,000 Hertz; and 40 (45) at 4,000 Hertz.  The figures in the parentheses are based on ISO standards, the current standard, to facilitate data comparison.  Prior to November 1967, audiometric results were reported in ASA standards in service medical records.  The Veteran was assigned a "3" for his hearing physical profile due to his defective hearing.  Thus, the Veteran's left ear hearing loss was "noted" at service entrance and the evidence must show that there was an increase in the disability during service to trigger the presumption of aggravation.  See 38 U.S.C.A. § 1153.  

The Veteran was afforded several audiological evaluations in service.  In a February 1961 audiological examination, the Veteran's left ear pure tone thresholds were: 20 (35) at 500 Hertz; 30 (40) at 1,000 Hertz; 25 (35) at 2,000 Hertz; and 20 (25) at 4,000 Hertz.  It was noted that audiometry testing showed a 12 percent hearing loss in the left ear and a 3 percent hearing loss in the right ear.  In March 1963, the Veteran complained of hearing problems and it was noted that "audiogram showed loss of left hearing."  In April 1963, it was noted that the "audiogram shows 30 decibel hearing loss across the board, both ears progressive since 1961" and a recommendation for ear plugs was documented. 

In August 1963, service records show the Veteran complained of increased hearing loss in the left ear.  A September 1963 audiological analysis was conducted by the San Diego Hearing Society and moderate mixed hearing loss was diagnosed for the left ear.  A service audiological examination from September 1963 showed moderate to severe hearing loss in the left ear. In August 1964, the Veteran complained of hearing loss in both ears.  At separation in September 1964, audiological examination results were not recorded, but it was noted that the Veteran's hearing loss levels were approximately the same as enlistment.  

The Veteran was afforded a VA audiological examination in January 1972.  The left ear pure tone thresholds were: 50 (65) at 500 Hertz; 50 (60) at 1,000 Hertz; 45 (55) at 2,000 Hertz; and 65 (70) at 4,000 Hertz.  Although the examination was performed in 1972, it was noted that the results were interpreted from ISO to ASA standard, so the ISO results are in parentheses. 

In light of the Veteran's numerous complaints of and treatment for hearing loss throughout service, and the service records that indicate a worsening, the Board finds that the presumption of aggravation under 38 U.S.C.A. § 1153 has been triggered.  The Board must now determine whether the evidence clearly and unmistakably shows that the worsening in hearing loss was due to the natural progress of the disease rather than service.  See Wagner, 370 F.3d at 1096; Horn, 25 Vet. App. at 235.  

The Veteran was afforded a VA audiological examination in January 1972.  The Veteran's left ear pure tone thresholds, in decibels, were as follows: 75 (500 Hertz); 80 (1000 Hertz); 70 (2000 Hertz); 60 (3000 Hertz); and 85 (4000 Hertz).  

In April 2009, the Veteran's private audiologist submitted a letter in support of the Veteran's claim.  The audiologist reviewed the Veteran's service records and opined that the military noise to which the Veteran was exposed caused his hearing to deteriorate in service.  

An independent medical opinion was obtained in September 2009 to assist in determining whether the Veteran's left ear hearing loss was aggravated by service.  After a thorough detailing of the Veteran's service records, the examiner opined that "[w]hile it was very clear that the claimants [sic] hearing did change during the time of his enlistment, the evidence reviewed is most consistent with a progressive hearing loss of unknown etiology . . . and not due to noise exposure in the military service."  She noted that a noise-induced hearing loss affects the higher frequencies first and then, over time, slowly affects the lower frequencies.  As the evidence indicates the Veteran's hearing loss was rapid, the examiner theorized that his hearing loss was not noise-induced. 

In January 2012, after review of the Veteran's service records, a VA examiner opined that the Veteran's left ear hearing loss was aggravated beyond normal progression in service.  He explained that the audiogram at entrance noted a loss of hearing in the left ear and normal hearing in the right ear and subsequent treatment records showed moderate hearing loss in the left ear and mild hearing loss in the right ear, indicating a shift in service.  

In consideration of the conflicting medical opinions, the Veteran's service records, and his contentions regarding noise exposure and increased hearing loss in service, the Board finds that the evidence does not clearly and unmistakably show that his aggravated hearing loss was due to a natural progression of the disease rather than service.  Accordingly, service connection based on aggravation of the preexisting hearing loss is granted for the left ear. 

Service Connection for Right Ear Hearing Loss Analysis

The Veteran contends that his right ear hearing loss is due to his service.  Specifically, he contends that he did not wear hearing protection and he had noise exposure because of his duties as an ammunition handler, deck seaman, and cook.  
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran's service entrance audiogram shows that the right ear's pure tone thresholds, in decibels, were: 10 (25) at 500 Hertz; 20 (30) at 1,000 Hertz; 10 (20) at 2,000 Hertz; and 15 (20) at 4,000 Hertz.  The figures in the parentheses are based on ISO standards, the current standard, to facilitate data comparison.  Prior to November 1967, audiometric results were reported in ASA standards in service medical records.  The audiogram shows that, unlike his left ear hearing loss, the Veteran's right ear hearing was normal at entrance to service.  The presumption of soundness applies and the claim for service connection will be analyzed accordingly. 

The Veteran was afforded several audiological evaluations in service.  In a February 1961 audiological examination, the Veteran's right ear pure tone thresholds were: -10 (5) at 500 Hertz; -15 (-5) at 1,000 Hertz;  -20 (-10) at 2,000 Hertz; and -10 (-5) at 4,000 Hertz.  It was noted that audiometry testing showed a 12 percent hearing loss in the left ear and a 3 percent hearing loss in the right ear.  In April 1963, it was noted that the "audiogram shows 30 decibel hearing loss across the board, both ears progressive since 1961" and a recommendation for ear plugs was documented. 

An audiological analysis was conducted by the San Diego Hearing Society in September 1963 and the Veteran was diagnosed with "borderline" hearing loss in the right ear.  A service audiological examination from September 1963 showed mild flat hearing loss in the right ear.  In August 1964, the Veteran complained of hearing loss in both ears.  At separation in September 1964, audiological examination results were not recorded, but it was noted that bilateral hearing loss preexisted service and hearing loss levels were approximately the same since entrance.  The Board notes that the Veteran did not have hearing loss, according to VA regulations, in the right ear at entrance.

An independent medical opinion was sought in September 2009.  The examiner noted that "it is very clear that the claimants [sic] hearing loss did change during the time of his enlistment" and opined that "aggravation of hearing loss is most likely due to the natural course of a progressive hearing loss and not due to noise exposure in the military service."  The examiner did not explicitly address whether the Veteran's right ear hearing loss, which did not preexist service, was caused by service.  She did note, however, that the March 1963 service record was "the first notation of hearing loss in the Right ear."  In a January 2012 VA opinion, the examiner opined that the Veteran's right ear hearing loss was related to noise exposure in service.  He explained that the normal whisper test at separation from service is a "gross test of normal hearing" and that "[i]t is possible to have a loss of hearing and pass the whisper test."  Additionally, entrance records showed normal hearing in the right ear and 1963 test results noted mild hearing loss in the right ear, which indicates a shift during service. 

The Board finds that the Veteran's right ear hearing loss is related to service.  Service records show he entered with normal right ear hearing that progressively worsened to mild right ear hearing loss during service.  Although his separation examination showed a normal whisper test, the examination did not include audiological test results but did include a notation that the Veteran's "bilateral hearing loss" preexisted service.  As noted above, the Veteran did not have right ear hearing loss at entrance into service and the Board finds that this notation indicates that the Veteran separated from service with right ear hearing loss.  Accordingly, service connection is granted for the Veteran's right ear hearing loss.




Disability Ratings in General 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. 
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Higher Initial Rating for Depression

The Veteran contends that he is entitled to a higher initial rating for his service-connected depression, which is rated at 50 percent effective October 10, 2012 (the date he filed his claim). 

Depression is rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.  A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's substantive appeal was received in April 2015, the claim is governed by DSM-V.  Regardless, to the extent some of the earlier medical evidence utilized DSM-IV, including use of Global Assessment of Functioning (GAF) scores, that information remains relevant here.

The Veteran's VA medical records are associated with the file.  The Veteran was referred for an evaluation for depression and posttraumatic stress disorder (PTSD) by his primary care physician in February 2011.  At the evaluation, the Veteran reported feeling frustrated with VA's denials of his disability claims, low interest and motivation, and hopelessness, but denied anxiety, PTSD, and psychosis.  He also reported experiencing passive thoughts of death, but denied active plans of killing/hurting himself or others.  The Veteran was diagnosed with major depressive disorder, single episode, moderate with no psychotic features.  

The Veteran presented for a medical assessment in August 2012.  He reported symptoms of depression and suicidal ideation but denied specific plans.  

In March 2013, the Veteran's private primary care physician completed a diabetes mellitus impairment questionnaire.  He reported that the Veteran had mild clinical depression, mixed-type, with anxiety, as a result of his diabetes mellitus.  

The Veteran was afforded a VA psychological examination in April 2013.  A mental status examination revealed symptoms of chronic sleep impairment, depressed mood, mild memory loss, flattened affect, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and passive suicidal ideation.  The Veteran also reported experiencing appetite disturbance, anger, low self-esteem, and hopelessness, but denied hypervigilance, plans or intent to commit suicide, and recent substance abuse.  The examiner diagnosed the Veteran with major depressive disorder, single episode, moderate and concluded that his depression causes occupational and social impairment with reduced reliability and productivity. 

Although the Veteran has not been afforded a more recent examination, the Veteran has not alleged, and the evidence does not show, that his condition has worsened since April 2013.  Mere passage of time does not require VA to remand for a new VA examination.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

As noted above, GAF scores are relevant, since they were provided under DSM-IV which was in effect for the earlier portion of the Veteran's claim.  The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
 health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  The VA outpatient records show GAF scores primarily from 62 to 68 from 2010 to 2011, as well as in April 2013, which is indicative of "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  There was a notation of a GAF score of 55 on the VA examination in April 2013, which is indicative of "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or  co-workers)."

In light of the medical and lay evidence, the Board finds that the Veteran's service-connected depression does not warrant a rating in excess of 50 percent for any period on appeal.  The evidence shows symptoms of sleep impairment, flattened affect, mild memory loss, depressed mood, and mood and motivation disturbances, which are accurately rated by the 50 percent disability rating.  Moreover, the GAF scores and mental status exams reported in the VA treatment records are consistent with an evaluation of 50 percent, since they reflected mild to no more than moderate impairment.  While the Veteran's statements demonstrate an inability to establish or maintain social relationships and suicidal ideation, which are criteria for a 70 percent disability rating, he explicitly denies suicidal plans or intent.  Additionally, the evidence does not show intermittently illogical speech, impaired impulse control, obsessional rituals, neglect of appearance or hygiene, or near-continuous panic or depression affecting independent, appropriate, or effective function.  For these reasons, the Board finds that his depression is accurately represented by the criteria for a 50 percent disability rating.  Consequently, a higher initial rating for the Veteran's depression is denied. 

Higher Initial Rating for CAD

The Veteran contends that he is entitled to a higher initial rating for his CAD, which is rated at 30 percent from September 11, 2006 to April 15, 2012 and 60 percent from April 16, 2012 to the present, under Diagnostic Code 7005 for arteriosclerotic heart disease.  Under this code, a 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The maximum schedular rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent. 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

The Veteran's VA and private medical records are associated with the file.  A March 2007 medical record documented a normal chest x-ray and a normal electrocardiogram.  In July 2009, the Veteran underwent diagnostic testing for his CAD, and he was diagnosed with mild concentric left ventricular hypertrophy, ejection fraction of 60 to 65 percent, and mild to moderate mitral regurgitation.  In July 2011, the Veteran presented for a cardiovascular exercise stress test and electrocardiogram.  The electrocardiogram showed no abnormalities and the Veteran achieved a MET level of 8.3.

An April 2012 internal medicine note stated that the Veteran had an average to above average functional capacity > 4 METs.  The Veteran underwent another stress test and echocardiogram in October 2012.  The MET level achieved was 6.2  He was diagnosed with mild to moderate left ventricular hypertrophy, normal left ventricular systolic function, ejection fraction of 65 to 70 percent, moderate bi-atrial dilation, and mild to moderate mitral regurgitation.  It was also noted that he had congestive heart failure.  

The Veteran was afforded several VA examinations to assist in determining the severity of his CAD, the first of which took placed in July 2010.  Upon physical examination, the Veteran had normal breathing and heart sounds.  The examiner diagnosed the Veteran with CAD status post coronary artery bypass surgery related to his diabetes.  An echocardiogram revealed: left ventricular size mildly increased with normal left ventricular systolic function and ejection fraction of 60 to 65 percent; grade 1 diastolic left ventricular dysfunction; mild mitral regurgitation; mild tricuspid regurgitation; mild pulmonary valve regurgitation; and right ventricular systolic pressure estimated at 32 mmHg. The examiner opined that the above diagnostic results, physical examination, and claimant history do not warrant a new or separate diagnosis.  The Veteran's current METs level was 8, and activities of daily living and moderate shoveling activities were listed as two supporting activities for his current cardiac condition.   A resting Doppler arterial flow study showed no evidence of peripheral vascular disease.  

The Veteran was afforded a VA Heart Conditions examination in February 2012.  The examiner documented that continuous medication was not required for the Veteran's CAD and there was no history of congestive heart failure.  Additionally, the Veteran did not have cardiac arrhythmia, a heart valve condition, an infectious heart condition, or pericardial adhesions.  A physical examination revealed a regular heart rhythm, normal heart sounds, clear auscultation of the lungs, normal peripheral pulses, and no peripheral edema.  The examiner noted a scar due to the Veteran's bypass surgery that was non-linear, stable, painless, and artificial.  It measure an approximate total area of 4.6 centimeters squared.  The electrocardiogram and echocardiogram were normal and revealed no evidence of cardiac hypertrophy or cardiac dilatation.  Left ventricular ejection fraction was 55 to 60 percent.  The chest x-ray was determined abnormal due to uncoiling of the aorta, which the examiner stated had no clinical significance.  The examiner conducted an interview-based METs test and determined that the Veteran experienced dyspnea and fatigue at approximately 7-10 METs, which is consistent with activities such as climbing stairs quickly, jogging, and moderate bicycling.  

Another VA Heart examination was conducted in April 2014.  The examiner documented that the Veteran was taking continuous medication for the CAD and there was history of congestive heart failure.  A physical examination revealed a regular heart rhythm, normal heart sounds, clear auscultation of the lungs, normal peripheral pulses, and no peripheral edema.  The examiner noted a scar due to the Veteran's bypass surgery that was linear, stable, painless, and artificial.  Diagnostic testing revealed first degree AV block, anterolateral wall MI, abnormal relaxation pattern of mitral flow, and biatrial enlargement.  Left ventricular ejection fraction was 69 percent.  The examiner conducted an interview-based METs test and determined that the Veteran experienced dyspnea, angina, and syncope at approximately 3 to 5 METs, which is consistent with activities such as light yard work, mowing the lawn, and brisk walking. 

In consideration of the evidence, the Board finds that the Veteran is not entitled to a higher initial rating for the entire period on appeal.  From September 11, 2006 to April 15, 2012, the evidence shows that the Veteran's CAD produced symptoms of dyspnea and fatigue at METs over seven, with indication of mild ventricular hypertrophy.  There was no evidence of congestive heart failure.  From April 16, 2012 to the present, the evidence shows that the Veteran experienced symptoms of dyspnea, angina, and syncope at 3 METs, at the worst.  There was evidence of congestive heart failure, but the evidence did not show ventricular function lower than 55 percent or METs level lower than 3 at any period on appeal. 

The evidence shows that the Veteran has a scar on his trunk due to his bypass surgery that is superficial, painless, and stable.  The April 2014 examination indicated it was linear, while the February 2012 examination indicated it was non-linear.  Regardless of whether it is linear, the total approximate area is far less than 144 square inches.  Consequently, a separate rating is not warranted for the scar. 

Higher Initial Rating for Diabetes and Secondary Neuropathy

The Veteran contends that he is entitled to a higher rating for his diabetes and secondary neuropathy.  He is currently rated at 20 percent for diabetes mellitus from September 11, 2006 to the present under Diagnostic Code 7913.  Under Diagnostic Code 7913, which specifically governs diabetes mellitus, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, Diagnostic Coe 7913.

A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  Id.

 A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

Additionally, the Veteran is service-connected for neuropathy of the bilateral upper extremities, secondary to his diabetes.  He is rated at 10 percent from December 28, 2006 to April 29, 2013 and 20 percent from April 30, 2013 to the present for the left upper extremity and 10 percent from December 28, 2006 to April 29, 2013 and 30 percent from April 30, 2013 to the present for the right upper extremity.  From December 28, 2006 to April 21, 2014, both disabilities were rated under Diagnostic Codes 7913-8716 for neuralgia of the ulnar nerves.  A 10 percent rating under this code is warranted for mild neuralgia.  From April 30, 2013 to the present, the RO characterized the claim to be governed by Diagnostic Code 8614 for neuritis.  A 20 and 30 percent rating under this code is warranted for moderate neuritis of the radial nerves.  

The Veteran is also service-connected for neuropathy of the bilateral lower extremities, secondary to his diabetes.  He is rated at 10 percent from December 28, 2006 to July 6, 2011 and 20 percent from July 7, 2011 to the present for both lower extremities.  From December 28, 2006 to July 6, 2011, he was rated under Diagnostic Code 8622, which governs neuritis of the musculocutaneous nerve.  A ten percent rating is awarded for moderate neuritis under this code.  From July 7, 2011 to the present, the RO characterized the claim to be governed by Diagnostic Code 8621, which addresses neuritis of the external popliteal nerve. A 20 percent rating is warranted for moderate neuritis under this code. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be made by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  See 38 C.F.R. § 4.124a.

A peripheral nerve disability is to be rated on the scale provided for the injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The words "mild," "moderate," and "severe"  as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  The rating criteria for diseases of the peripheral nerves distinguish between the dominant (major) and non-dominant (minor) extremity; in this case the Veteran is shown to be right-handed, so the major extremity criteria will apply to the right arm.

Several lay statements are associated with the record and they detail how the Veteran's diabetic neuropathy of the lower extremities causes pain when he moves. 

The Veteran's VA and private medical records are associated with the file.  A December 2008 VA record shows that the Veteran's diabetes was well-controlled, and he was managing his diabetes with medication and a restricted diet.  A diabetic foot examination was abnormal, with +2 pitting edema in the left ankle and intact sensation in the left and right feet.  In July 2010, the Veteran underwent a podiatry consultation related to his diabetes.  The Veteran reported some numbness, tingling, and burning sensations in his feet and hands, which was worse in his hands.  His skin was noted as warm and dry, without open lesions, hyperkeratosis, or erythema. 

The Veteran's private primary care physician submitted a diabetes mellitus questionnaire in March 2013.  The physician reported that the Veteran's diabetes required regulation of activities, a restricted diet, and an oral hypoglycemic agent.  Due to his diabetes, the physician noted that the Veteran has mild to moderate neuropathy of the right and left lower extremities, but did not indicate that the Veteran has neuropathy of the right or left upper extremities.  Additionally, he noted that the Veteran has not experienced ketoacidosis or hypoglycemic reactions requiring hospitalization in the past 12 months. 

The Veteran has been afforded several VA examinations to assist in determining the severity of his diabetes and related neuropathy.  

VA examination in December 2006 showed a report of numbness and tingling in the bilateral lower extremities with a diagnosis of diabetic peripheral neuropathy.

Upon VA examination in July 2010, diagnoses were diabetes and related diabetic dermopathy, bilateral lower and upper extremity peripheral neuropathy, and erectile dysfunction.  A neurological examination of the upper extremities revealed normal motor function, bilaterally intact sensory results, and 2+ biceps and triceps jerk bilaterally.  A neurological examination of the lower extremities revealed normal motor function, bilaterally intact sensory results, and 2+ knee jerk and ankle jerk bilaterally.  The examiner diagnosed neuralgia for the bilateral median and ulnar nerves and neuralgia for the superficial peroneal and sural nerves.  The examiner further reported that the Veteran's dermopathy was located on the bilateral feet, feels, and toenails, and was manifested by exfoliation, crusting, and abnormal texture of less than six square inches.  There was no ulceration, disfigurement, or tissue loss, and skin lesion coverage relative to the whole body was 2 percent, 0 percent in the exposed area.  

VA outpatient records show in June 2010 bilateral lower extremity numbness, tingling, and burning sensation, with gross protective sensation diminished bilaterally.  Diabetic peripheral neuropathy was the diagnoses.  A note dated in November 2010 reported stocking glove decrease to pinprick in the lower extremities.  A noted dated in July 2011 noted on neurological examination an absence of protective sensation of the bilateral forefoot with monofilament testing.

The Veteran was afforded a VA Diabetes Mellitus examination in February 2012.  The examiner noted that the Veteran's diabetes was treated through a prescribed oral hypoglycemic agent, but not a restricted diet, insulin, or regulation of activities.  The Veteran denied being hospitalized for episodes of ketoacidosis.  The examiner documented that the Veteran had several complications related to diabetes, including a skin condition, a cardiac condition, and erectile dysfunction.  Regarding the Veteran's diabetic dermopathy, she reported that the Veteran does not have any systemic manifestations, does not use oral or topical medications, and has not had undergone any treatments or procedures otherwise.  Additionally, the Veteran has not had any debilitating or non-debilitating episodes in the past 12 months.  Upon physical examination, the examiner documented that the skin condition covered less than 5 percent of the Veteran's total body area and zero percent of the exposed area. 

A neurological examination revealed normal strength and deep tendon reflexes in the upper and lower extremities.  The examiner indicated that the Veteran has mild intermittent pain, numbness, and paresthesias in the right and left lower and upper extremities.  She also noted that the Veteran had decreased sensation in the bilateral hands and feet.  She concluded that the Veteran had mild incomplete paralysis of the right and left ulnar nerves as well as mild incomplete paralysis of the right and left musculocutaneous nerves.

A Diabetes Mellitus Impairment Questionnaire dated in March 2013, completed by Dr. K., noted the Veteran had mild to moderate peripheral neuropathy of the lower extremities, from the feet to the ankle.  Dr. K. noted he saw the Veteran for diabetic care monthly and as needed, and indicated that the Veteran had to regulate his activities.

The Veteran was afforded another VA Diabetes Mellitus examination in April 2014.  The examiner noted that the Veteran's diabetes was treated through a prescribed oral hypoglycemic agent, restricted diet, and regulation of activities, but not insulin.  When asked for an example of how the Veteran must regulate his activities, the Veteran reported that he gets tired, light-headed, and has blurred vision easily.  The Veteran denied being hospitalized for episodes of ketoacidosis but reported visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions twice per month.  The examiner documented that the Veteran had several complications related to diabetes, including a skin condition, peripheral neuropathy, and erectile dysfunction.  In the remarks section, the examiner noted that the Veteran needs a walker due to neuropathy of the feet but the motor examination results were normal.  A neurological examination revealed normal strength and deep tendon reflexes in the upper and lower extremities.  The examiner indicated that the Veteran has decreased sensation and severe constant pain, numbness, and paresthesias in the right and left lower extremities.  The examiner noted that the Veteran did not have constant or intermittent pain, paresthesias, or numbness in the right or left upper extremities, but did experience decreased sensation in the right and left hands and fingers.  She concluded that the Veteran had mild incomplete paralysis of the right and left radial and ulnar nerves as well as mild incomplete paralysis of the right and left sciatic nerves. 

Regarding the Veteran's diabetic dermopathy, she reported that the Veteran does not have any systemic manifestations, use topical corticosteroids on a constant or near-constant basis, and has not had undergone any treatments or procedures otherwise.  Additionally, the Veteran has not had any debilitating or non-debilitating episodes in the past 12 months.  Upon physical examination, the examiner documented that the skin condition covered less than 5 percent of the Veteran's total body area and less than 5 percent of the exposed area.

In consideration of the medical and lay evidence, the Board finds that the Veteran's diabetes does not warrant a higher rating from September 11, 2006 to March 27, 2013.  During this time, the evidence overwhelmingly shows that the Veteran managed his diabetes with diet and an oral hypoglycemic agent.  The records also show that the Veteran's diabetes was well-controlled.  From March 28, 2013 to the present, the Board finds that the Veteran's diabetes warrants a 60 percent disability rating.  On March 28, 2013, the Veteran's diabetic care provider reported that the Veteran requires regulation of activities, restricted diet, and an oral hypoglycemic agent, and the provider sees the Veteran monthly and as needed.  Additionally, the April 2014 examination shows that the Veteran required twice monthly visits to a diabetic care provider.  Importantly, the evidence shows that the Veteran has two noncompensable disabilities related to his diabetes: diabetic dermopathy and erectile dysfunction.  While the evidence does not show that the Veteran requires insulin, the Board finds that the Veteran's disability picture from March 28, 2013 is better approximated by a 60 percent disability rating. 

The Veteran's diabetes does not warrant a 100 percent rating because he has had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization and he does not see his diabetic care provider weekly. 

Regarding the Veteran's upper extremities, the Board finds that a higher rating is not warranted for any period on appeal.  The Board found the Veteran's VA examinations, private March 2013 examination, and lack of medical documentation probative when making this determination.  Specifically, the Veteran's February 2012 examination documented mild numbness and intermittent pain in the right and left hands, and the April 2014 examination reported no such symptoms in the bilateral upper extremities.  Both examiners found that the right and left hands experienced decreased sensation and diagnosed the Veteran with mild incomplete paralysis of the ulnar nerve.  The April 2014 examiner also reported mild incomplete paralysis of the radial nerve.  The medical evidence therefore shows that the Veteran experiences no more than mild neuropathy in the bilateral upper extremities.  This determination is supported by the March 2013 private examination, which did not document upper extremity neuropathy at all, and the lack of medical treatment for the upper extremity neuropathy.  A separate rating for the ulnar and radial nerves will not be assigned due to the overlapping symptomatology. 

Regarding the Veteran's lower extremities, the Board finds that the Veteran's symptoms do not warrant a higher rating for any period on appeal.  In making this determination, the Board again relied on the VA examinations, the March 2013 private examination, and the lack of treatment evidence.  Both VA examiners diagnosed the Veteran with mild neuropathy of the bilateral lower extremities and his private physician concluded that the Veteran had mild to moderate neuropathy of the bilateral lower extremities.  The Veteran's medical records show some complaints of pain or numbness in the feet, but do not show treatment that indicates severe incomplete paralysis.  The evidence therefore shows that the Veteran experiences no more than mild to moderate neuropathy in the bilateral lower extremities, and a higher rating is not warranted for any period on appeal.  

The Board also considered whether the Veteran is entitled to a separate rating for the skin condition.  Diagnostic Code 7806 governs dermatitis or eczema, and awards a 10 percent rating for a skin condition that covers at least 5 percent but less than 20 percent of the entire body or at least 5 percent but less than 20 percent of the exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The February 2012 examination indicated that the Veteran did not use any medication for his diabetic dermopathy.  The Veteran's medical records do not support a finding that he uses topical corticosteroids.  The 2014 VA examiner noted use of Hydrophilic and Voltaren Gel 1% as topical corticosteroids, but this was an error.  An April 2014 VA record shows that the Veteran has been directed to apply Eucerin (Hydrophilic) topically several times a day.  This cream contains petroleum and mineral oils, and not corticosteroids.  See https://www.drugs.com/cdi/mineral-oil-hydrophilic-petrolatum-ointment.html.  The more recent VA outpatient records do not show a prescription for Voltaren Gel 1%, but even if the Veteran used this during the appeal period, it is also not a corticosteroid, but a nonsteroidal anti-inflammatory drug (NSAID).  See https://www.drugs.com/voltaren-gel.html.  Accordingly, the Veteran is not entitled to a compensable rating for his skin condition under Diagnostic Code 7806, and his diabetic dermopathy is included in his diabetes disability rating under Diagnostic Code 7913, Note (1). 

Similarly, compensation for the Veteran's erectile dysfunction is contemplated as part of the Veteran's diabetes disability rating, and has additionally been accounted for by a special monthly compensation award. 

Increased Rating for Lipoma Scar

The Veteran's lipoma scar is currently rated at 10 percent, effective November 5, 2008, under Diagnostic Codes 7819-7804.  It was rated at 0 percent prior to November 5, 2008.  The increase to 10 percent was awarded date of his claim for an increase - November 5, 2008.  Prior to his claim, VA modified the rating criteria for evaluating skin disorders, to include scars, in October 2008.  See 73 Fed. Reg. 54,708-12 (Sept. 23, 2008).  Since his claim was received after the regulations were revised, these are the only criteria for consideration.

Diagnostic Code 7819 rates benign skin neoplasms, which are rated by analogy under Diagnostic Codes 7800-7805 for scars.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).   Diagnostic Code 7800 is not applicable in this case because the Veteran's lipoma scar is not located on the head, face, or neck.  Diagnostic Code 7801 is not applicable because the evidence does not show, and the Veteran does not allege, that the scar is deep.  Accordingly, the analysis will be limited to Diagnostic Codes 7802, 7804, and 7805.  

Diagnostic Code 7802 contemplates burn scars or scars due to other causes, not of the head, face, or neck that are superficial and nonlinear.  A 10 percent rating is provided when the area or areas of the scarring encompass 144 square inches or greater.  

Diagnostic Code 7804 contemplates superficial scars that are unstable or painful. 38 C.F.R. § 4.118.  A superficial scar is one not associated with underlying soft tissue damage.  One or two scars that are unstable or painful are rated at 10 percent.  Three or four scars that are unstable or painful are rated as 20 percent disabling; and, five or more scars that are unstable or painful are rated as 30 percent disabling.  Id.

Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin. 38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (1). Note (2) to Diagnostic Code 7804 provides that if one or more scars are both unstable and painful, then 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118  , Diagnostic Code 7804, Note (2).  Note (3) to Diagnostic Code 7804 provides that scars evaluated under Diagnostic Code 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  38 C.F.R. § 4.118 , Diagnostic Code 7804, Note (3).

Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804 are to be evaluated based on any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

The Veteran contends he is entitled to a higher rating because his scar causes burning, tingling, and hypersensitivity, and occasionally impairs sleep and relaxation.  In preparation for a VA medical examination, the Veteran submitted a self-completed questionnaire regarding his current symptoms in March 2009.  The Veteran reported that his skin condition caused constant itching and burning, and it required topical corticosteroids.  He did not indicate the frequency or length of time for which he used the medication.  The March 2009 examination was subsequently canceled for personal reasons, but the Veteran attended a VA examination in July 2009.  He reported that his lipoma scar caused hypersensitivity, tingling, and burning, and these symptoms occasionally impaired his sleep and required him to use a topical steroid, triamcinolone.   Physical examination revealed a linear scar that was 4.5 centimeters by 0.1 centimeters, nontender, and level.  There was no inflammation, edema, keloid, disfigurement, limitation of motion, underlying soft tissue loss, gross distortion, asymmetry, or abnormal texture.   

In January 2010, the Veteran's private primary care physician submitted a letter in which he opined that the burning sensation was the result of nerve damage from the lipoma surgery. 

The Veteran was afforded another VA examination in July 2010.  The Veteran reported that his scar caused a burning sensation over his thigh, but did not cause functional impairment.  He also reported that he was not undergoing any treatment for his condition.  A physical examination revealed that the scar from the lipoma excision was linear, superficial, and measured 3 centimeters by 0.2 centimeters.  There was no skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, disfigurement, limitation of function or motion, or pain on examination. 

The Veteran was afforded a VA Scars examination in February 2012.  A physical examination revealed that the scar was superficial, and non-linear, and that the approximate total area of the scar was 11.4 centimeters.  The examiner did not note that the scar was unstable or painful.  In the accompanying Skin Diseases examination, the examiner indicated that the Veteran had not used topical medications in the last 12 months. 

The Veteran was afforded another VA examination in February 2014.  The examiner indicated that the Veteran's lipoma scar is linear, superficial, and not painful or unstable.  It measured two centimeters in length and does not limit function. 

Although the Veteran's VA and private medical records are associated with the file, they contain little treatment evidence that is relevant to this issue. 

The Board finds that the Veteran's scar does not warrant a rating in excess of 10 percent.  The weight of the lay and medical evidence indicates that the scar is linear, stable, and superficial, and produces tingling and burning sensations but does not limit function.  One painful scar warrants a 10 percent rating under Diagnostic Code 7804.  Although the February 2012 examiner reported that the scar is non-linear, the Veteran would not be entitled to a higher rating under Diagnostic Code 7802, which awards 10 percent when the area of the superficial, non-linear scarring encompasses 144 square inches or greater.   

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating is warranted for any of the disabilities during any period on appeal.  The Board has considered the signs and symptoms of the Veteran's depression, CAD, diabetes, neuropathy, and lipoma scar.  These signs and symptoms, and their resulting impairment, are aptly contemplated by the rating schedule.  Neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration; thus a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)). 

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in November 2006, December 2008, February 2008, March 2010, October 2012, as well as subsequent Statements of the Case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist.  The claims file contains the Veteran's VA medical records, private medical records, and supporting lay statements.  The Veteran was also afforded several VA compensation and pension examinations throughout the extensive period on appeal.  Except as discussed herein, the Board finds that the examinations were adequate because they were performed by appropriate medical providers, were based on a review of the Veteran's record, history, and symptomatology, and included the necessary findings.  There have been no allegations from the Veteran or his representative that any condition has worsened since a prior VA examination, such that another exam is needed to properly evaluate his claims.

Finally, the Board is satisfied that all due process considerations have been met.  Additional evidence was associated with the record following the May 2014, July 2014, and February 2015 Supplemental Statements of the Case, but the Board has determined that evidence is duplicate of evidence already associated with the record, or not relevant to the only issues being decided at this time. For example, while a 2016 consultant's examination mentions the Veteran's service-connected disabilities and some of the findings in the medical records, it did not provide any new evidence as to the severity of these conditions and was instead aimed at discussing the disabilities in the context of unemployability.



ORDER

The issue of service connection for bilateral hearing loss is reopened. 

Service connection for the preexisting left ear hearing loss based on in-service aggravation is granted.

Service connection for right ear hearing loss is granted.

Entitlement to a rating in excess of 50 percent for depression is denied. 

Entitlement to a higher rating for CAD is denied. 

Entitlement to a rating in excess of 20 percent for diabetes from September 11, 2006 to March 27, 2013 is denied. 

Entitlement to a 60 percent rating for diabetes is granted for the period from March 28, 2013 to the present.  

Entitlement to a higher rating for diabetic peripheral neuropathy of the ulnar nerve in the left upper extremity is denied. 

Entitlement to a higher rating for diabetic peripheral neuropathy of the ulnar nerve in the right upper extremity is denied. 

Entitlement to a higher rating for neuropathy of the left lower extremity is denied.

Entitlement to a higher rating for neuropathy of the right lower extremity is denied.

Entitlement to a higher rating for the lipoma scar is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

In August 2016, the Veteran submitted a timely notice of disagreement with the July 2016 rating decision that denied an effective date earlier than June 27, 2010 for TDIU entitlement and DEA eligibility.  A review of the record shows that the Veteran has not been furnished an SOC in response to his notice of disagreement.  Because the notice of disagreement placed this in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon, 12 Vet. App. at 240-241. 

Accordingly, the case is REMANDED for the following action:

The RO or AMC should provide the Veteran with an SOC as to the issues of an earlier effective date for TDIU entitlement and an earlier effective date for DEA eligibility.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


